*488The opinion of the court was delivered by
Burch, J.:
The action was one for the recovery of money. The defendant, the Kansas-Oklahoma Oil & Refinery Company, counterclaimed. The judgment was for the counter-claimant, and the plaintiff appeals.
The district court returned findings of fact and conclusions of law. At the oral argument it was suggested that because so much of the evidence was documentary and was contained in depositions, this court should determine the facts for itself. The case is not properly one of that character, but because the material findings of fact were challenged, it became necessary to review all the evidence, and the decision has been delayed for that purpose.
There are more than 750 pages of printed abstracts. To state the material facts and the contentions of the parties, and to marshal the evidence and state the reasons for the court’s conclusions, would consume, with the utmost condensation, pr'obably fifty pages of the Kansas reports, and perhaps twice that number. At the end the court would have done no more than determine questions of fact neither novel in kind nor of any interest to anybody except the parties to the suit. No principles of law of striking interest, and no new application of old principles, are involved, and wheri the facts have been determined, the conclusions of law follow as a matter of course. Under these circumstances the court does not feel that any useful purpose would be subserved by the publicaation of a formal opinion of the kind which would be required.
The principal contention of the plaintiif was that the Kansas-Oklahoma Oil & Refinery Company and another corporation were so related, and so dealt with each other, that the oil and refinery company became liable for the debt of the other. This court finds that the contention is disproved by the evidence. This court approves the district court’s finding of fact and conclusion of law relating to estoppel. This court further approves the final disposition made by the district court of minor features of the controversy. •
The judgment of the district court is affirmed.